                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


United States

     v.                                   Case No. 20-cr-00006-PB
                                          Opinion No. 2020 DNH 129
Christopher Cantwell


                       MEMORANDUM AND ORDER

     Christopher Cantwell was arrested on January 23, 2020 after

being charged by indictment in the District of New Hampshire.

After holding a two-part detention hearing on February 20 and

February 25, 2020, the magistrate judge determined that he

should be detained (Doc. No. 20). Cantwell has filed a motion to

revoke the detention order pursuant to 18 U.S.C. § 3145(b) or,

in the alternative, to authorize his temporary release pursuant

to 18 U.S.C. § 3142(i) (Doc. No. 28). After reviewing the record

de novo, I deny Cantwell’s motion.



                          I.   LEGAL STANDARDS


A.   Standard of Review

     When “a person is ordered detained by a magistrate judge,”

he “may file, with the court having original jurisdiction over

the offense, a motion for revocation . . . of the order.” §

3145(b).
    Precedent dictates that I must review the magistrate

judge’s detention order de novo. United States v. Tortora, 922

F.2d 880, 883 n.4 (1st Cir. 1990); see also United States v.

Oaks, 793 F. App’x 744, 747 (10th Cir. 2019) (per curiam)

(applying the review standard more recently). De novo review,

however, does not require a district judge to reinvent the

wheel; if the magistrate judge has carefully and correctly

analyzed the detention question in a written decision, no

purpose is served by attempting to creatively rephrase the

magistrate judge’s analysis. What matters is that the district

judge must independently assess the evidence and reach his or

her own conclusions.

    In reviewing a detention order, I “may reject the

magistrate judge’s fact finding and start the hearing anew[,] or

[I] may accept the findings of fact made by the magistrate and

hear additional facts and argument.” United States v. Cross, 389

F. Supp. 3d 140, 142 (D. Mass. 2019) (quoting United States v.

Oliveira, 238 F. Supp. 3d 165, 167 (D. Mass. 2017)); accord

Tortora, 922 F.2d at 883 (providing for appellate review of the

district court’s decision, where the district court “accepted

the subsidiary facts as found by the magistrate” and “the facts

as presented in the record and as found by the magistrate”).




                                2
B.   Bail Factors

     When resolving a motion to revoke a detention order, I,

like the magistrate judge who issued the order, must “determine

whether any conditions or combination of conditions set forth in

[18 U.S.C. § 3142(c)] will reasonably assure the appearance of

such person as required and the safety of any other person and

the community . . . .” 18 U.S.C. § 3142(f). Pursuant to the

provisions of § 3142(g), I consider the following factors when

making this determination:

     (1) the nature and circumstances of the offense charged
     . . . ; (2) the weight of the evidence against the
     person; (3) the history and characteristics of the
     person, including . . . employment, . . . past conduct,
     . . . [and] criminal history . . .; and (4) the nature
     and seriousness of the danger to any person or the
     community that would be posed by the person’s release.

§ 3142(g)(1)–(4). If I “find[] that no condition or combination

of conditions will reasonably assure the appearance of the

person as required and the safety of any other person and the

community,” then I must “order the detention of the person

before trial.” § 3142(e)(1).

     The government bears the burden of persuasion when seeking

to detain a defendant prior to trial and it must either prove

dangerousness by clear and convincing evidence or a risk of

flight by the preponderance of the evidence. United States v.

Iglesias-Benitez, No. 92-1837, 1992 WL 210612, at *2 (1st Cir.

Sept. 1, 1992) (per curiam) (citing United States v. Patriarca,


                                3
948 F.2d 789, 792–93 (1st Cir. 1991)); see also § 3142(f)

(applying the clear and convincing evidence standard to the

dangerousness determination in § 3142(e)(1)).



                           II.   ANALYSIS

     The magistrate judge issued a carefully considered written

order explaining her decision to detain Cantwell pending trial.

See generally Order of Detention Pending Trial, Doc. No. 20.

Reviewing the detention issue de novo in light of the entire

record, I conclude that the magistrate judge correctly

determined that Cantwell must be detained. In reaching this

conclusion, I adopt the magistrate judge’s findings of fact and

rulings of law and write only to explain why Cantwell’s

arguments challenging the order are unpersuasive.


A.   Weight of the Evidence Against Cantwell

     When the magistrate judge’s order issued, Cantwell had been

charged with one count each of extortionate interstate

communications, in violation of 18 U.S.C. § 875(b), and

threatening interstate communications, in violation of § 875(c).

Doc. No. 20 at 1 (identifying charges); accord Indictment, Doc.

No. 1.1 At that time, the magistrate judge noted that Cantwell


1 On July 8, 2020, the grand jury returned a superseding
indictment against Cantwell, adding two additional counts to the



                                 4
“is charged with crimes that involve threats of violence. The

evidence against [him], which includes a copy of the threatening

communication and [his] admission that he sent the message, is

strong.” Doc. No. 20 at 3.

    The charges against Cantwell stem from a June 2019 online

exchange he had with a person by the pseudonym of “Cheddarmane,”

Def.’s Mot. for Review & Revocation of Detention Order (“Def.’s

Mot.”), Doc. No. 28 at 7; Suppl. to Def.’s Mot. (“Def.’s

Suppl.”), Doc. No. 32 at 2, in an effort to force Cheddarmane to

disclose identifying information on a person known as “Vic,” see

Tr. with Timestamps of Cantwell/”Cheddarmane”, Ex. A to Def.’s

Suppl., Doc. No. 32-1 (transcribing entire online exchange

between Cantwell and Cheddarmane). In this exchange, Cantwell

told Cheddarmane, “So if you don’t want me to come and f*ck your

wife in front of your kids, then you should make yourself

scarce[.] Give me Vic, it’s your only out[.]” Doc. No. 32-1

(June 16, 2019, 17:41, 18:10) (alteration added); accord Doc.

No. 28 at 7 (providing partial quote).

    Cantwell challenges the magistrate judge’s conclusion that

the evidence against him is strong by contending that the

exchange on which the charges against him are based does not


original indictment: threat to injure property or reputation, in
violation of 18 U.S.C. § 875(d), and cyberstalking, in violation
of 18 U.S.C. § 2261A(2). Superseding Indictment, Doc. No. 33.



                                5
qualify as a “true threat.” Doc. No. 28 at 7–8. Specifically,

Cantwell contends that, “[a]s is common among this online peer

group,” he and Cheddarmane used “coarse and aggressive language”

but that Cheddarmane seemingly “did not view [Cantwell’s]

statements as true threats.” Doc. No. 28 at 7. In support of his

position, Cantwell points to Cheddarmane’s subsequent “attempt[]

to call [Cantwell] on-air on his show, presumably to provoke

him[,]” and notes that “Cheddarmane did not approach law

enforcement with concerns for his or his wife’s safety

following” their online exchange. Doc. No. 28 at 8. Rather,

Cantwell had been reporting Cheddarmane for harassment to local

and federal officials, and it is was these reports that led to

an investigation of Cantwell himself. See Doc. No. 28 at 7, 8

(discussing Cantwell’s reports to and conversations with federal

authorities); Doc. No. 32 at 2 (quoting email from Cantwell to

local police). He also points to a statement that Cheddarmane

made against Cantwell’s girlfriend’s well-being prior to

Cantwell’s statements regarding Cheddarmane’s wife, arguing that

both men made statements that “were not ‘true threats’ to

injure, but were provocative declarations intended to rile up

the recipient.” Doc. No. 32 at 3.

    The Government takes a different view of the evidence and

anticipates that Cheddarmane’s testimony will support its

position that Cheddarmane viewed Cantwell’s statements as true


                                6
threats. See United States’ Obj. to Def.’s Mot., Doc. No. 30 at

6–7. Cheddarmane, for example, took numerous actions to protect

himself, his family, and others associated with him after his

exchange with Cantwell. Doc. No. 30 at 7.

     I am not persuaded by Cantwell’s argument. Clearly, context

matters when it comes to the charges at issue in this case. But

even if the full picture Cantwell paints is revealed at trial,

it is difficult to characterize the evidence against him as

anything but strong. Although the presentation of his case may

change at trial, Cantwell currently challenges neither the

content of his alleged statement nor his alleged motive for

making it, which was to induce Cheddarmane to disclose

identifying information on Vic that Cheddarmane was otherwise

unwilling to provide. While it is conceivable that a jury could

determine that Cantwell’s communication with Cheddarmane does

not qualify as a true threat, the evidence identified to date

provides, at best, limited support for Cantwell’s argument.


B.   Cantwell’s Criminal History and Past Conduct2

     Cantwell acknowledges his criminal history and history of

violating release conditions. Doc. No. 28 at 9–10; accord Doc.


2 Cantwell also challenges the magistrate judge’s dangerousness
finding based on his lawful possession of firearms. Doc. No. 28
at 11–12. He notes that all his firearms have been seized by law
enforcement. Doc. No. 28 at 11. He requests that, rather than be



                                7
No. 20 at 4–5, 4 n.1 (finding that Cantwell’s previous non-

compliance with bail conditions “weighs in favor of detention”).

This history includes attending “a contentious alt-right rally,”

which “led to . . . two misdemeanor convictions for assault,”

Doc. No. 28 at 10, and “direct and indirect contact, harassment,

and intimidation of potential victims through online

communications, even after warnings from the court and his legal

counsel,” Doc. No. 20 at 4.

    To support his contention that he does not pose any threat

to Cheddarmane, Cantwell points out that, even though he “has

had the ability to communicate with people outside of the prison

through phone and tablet[,]” he has not had any contact with

Cheddarmane since the online communications at the center of

this case, which took place over a year ago. Doc. No. 28 at 11.

He also asserts that his communications while detained provide

no indication that he has attempted to intimidate any witnesses

during this time. See Doc. No. 28 at 11. He argues, therefore,

that a condition forbidding him from having contact with

Cheddarmane adequately protects Cheddarmane’s safety, Doc. No.



returned to him, they “be released to a third-party who intends
to sell them through proper and legal means” with “[t]he
proceeds [going] directly to satisfy back- and future-rent.”
Doc. No. 28 at 11. On balance with the other considerations I
discuss, however, this argument does not persuade me that
Cantwell is entitled to pretrial release.



                                8
28 at 11, 19, and he promises to adhere to such a condition, see

Doc. No. 28 at 10, 16 (discussing motivations for adhering to

his proposed bail conditions).

     This argument is nearly identical to the one Cantwell

presented to the magistrate judge in February. She did not find

it persuasive then, nor do I now. Cantwell makes his living from

posting on various online communication platforms. See Doc. No.

20 at 5. “Some of [his] posts . . . include threats of violence

against his perceived adversaries.” Doc. No. 20 at 5. He has a

deep understanding of several online tools and methods, Doc. No.

20 at 5–6, that “allow for anonymous communications and/or

communications difficult to monitor, capture, or subpoena,” Doc.

No. 20 at 6. No condition or combination of conditions exist

that could properly monitor his online activity in order to

protect those involved with his case and the public.


C.   Impact of COVID-19 on Cantwell’s Detention Conditions

     Cantwell asserts an argument that was not available to him

at his detention hearing in February. He argues that the

confinement conditions at the Strafford County House of

Corrections (“SCHOC”) put him at risk of contracting COVID-19.

Doc. No. 28 at 16. In support of his argument, he primarily

relies on the factual findings and legal conclusions set forth

in an order issued by Chief Judge McCafferty in Gomes v. U.S.




                                 9
Dep’t of Homeland Sec., Acting Sec’y, ___ F. Supp. 2d ___, No.

20-cv-00453-LM, 2020 WL 2514541 (D.N.H. May 14, 2020). Doc. No.

28 at 13–15 (citing to order from the Gomes docket).

    I appreciate the generalized risk COVID-19 presents to

those detained in correctional facilities, and I have no reason

to challenge Chief Judge McCafferty’s ongoing assessment of the

conditions and precautionary measures in place at SCHOC. Cf.

Gomes v. U.S. Dep’t of Homeland Sec., Acting Sec’y, No. 20-cv-

00453-LM, 2020 WL 3577302, at *3 (D.N.H. July 1, 2020) (“While

[SCHOC’s] approach to reducing the risks of COVID-19 has not

been flawless, it has been, on balance, objectively

reasonable.”). Without a particularized health risk presented by

COVID-19 to Cantwell, however, I cannot order him released based

on these grounds. See, e.g., United States v. Campos-Ramenthol,

805 Fed. App’x 328, 329–30 (5th Cir. 2020) (per curiam)

(affirming “district court’s denial of [defendant’s] motion to

revoke or amend the detention order” when bail factors required

detention and public health measures were in place at jail, even

though detained defendant had several underlying health

conditions that put him at a greater risk of contracting COVID-

19). He does not provide me with any medical evidence that he is

at an increased risk of contracting the virus or that, should he

contract it, he would face more serious complications than the




                               10
average person. Cantwell, therefore, fails to make a sufficient

legal argument for his release in light of COVID-19.


D.   Temporary Release under Section 3142(i)

     In the alternative, Cantwell argues that I ought to permit

his temporary release, Doc. No. 28 at 18, into “the custody of a

United States marshal or another appropriate person” because

such release is “necessary for preparation of [his] defense,” §

3142(i). “The defendant has the burden of establishing

circumstances warranting temporary release” under this provision

of the Bail Reform Act. United States v. Bothra, No. 20-1364,

2020 WL 2611545, at *2 (6th Cir. May 21, 2020).3

     In determining whether release is necessary, I may consider

many factors, including but not limited to: “(1) the time and

opportunity [Cantwell] had to prepare for the trial and

participate in his defense, (2) the complexity of the case and



3 Moreover, Cantwell has not identified an “appropriate person”
into whose custody he would be released under this provision,
see § 3142(i), and at least some district courts have denied a
motion for temporary release on these, among other, grounds, see
e.g., United States v. Akula, No. 19-CR-30039-MGM, 2020 WL
3496693, at *4 (D. Mass. June 29, 2020) (denying motion, in
part, for failing to demonstrate the appropriateness of the
person proposed); United States v. Landji, No. (S1) 18 CR. 601
(PGG), 2020 WL 1674070, at *6 (S.D.N.Y. Apr. 5, 2020) (denying
motion, in part, for failure to name any person into whose
custody defendant would be released); cf. Doc. No. 30 at 17
(asserting argument against temporary release). I find that his
argument for temporary release also fails on these grounds.



                               11
volume of information, and (3) the expense and inconvenience

associated with preparing while incarcerated.” See id. (citing

district court cases throughout the country).

    Cantwell’s counsel suggests that the volume of electronic

discovery, including “the data equivalent of more than two dozen

personal computers,” requires Cantwell’s careful review “to find

relevant files” to his defense. Doc. No. 28 at 18. Although

counsel asserts that such review is more difficult while

Cantwell is incarcerated at SCHOC and subject to the

precautionary measures in place for COVID-19, Doc. No. 28 at 18,

counsel does not persuade me that their client is in a position

different from that of any other detained pretrial defendant,

vis-à-vis his ability to review discovery with his attorneys

while detained, cf. Doc. No. 30 at 19. Even though I accept

counsel’s assertion that the volume of information to review in

this case is high, it does not, standing alone, support a

finding that temporary release is necessary, especially in light

of the aforementioned dangerousness findings. This case is not

particularly complex, and Cantwell is still able to review

documents and confer with his attorneys while detained at SCHOC.



                         III. CONCLUSION

    For the foregoing reasons, after reviewing the entire

record in this case de novo, I determine by clear and convincing


                               12
evidence that, under 18 U.S.C. § 3142(e), no release condition

or combination of release conditions exist for Cantwell that

will reasonably assure the safety of any other person and the

community. I also find that Cantwell has not met his burden for

temporary release under 18 U.S.C. § 3142(i). Accordingly, I deny

Cantwell’s motion to revoke the detention order (Doc. No. 28).


      SO ORDERED.

                                __/s/ Paul Barbadoro_______
                                Paul J. Barbadoro
                                United States District Judge

July 22, 2020

cc:   Anna Z. Krasinski, Esq.
      John S. Davis. Esq.
      Eric Wolpin, Esq.
      Jeffrey S. Levin, Esq.
      U.S. Marshal
      U.S. Probation




                                 13
